    Case 1:21-cv-22381-RAR Document 1 Entered on FLSD Docket 06/30/2021 Page 1 of 24

    Pro5e14(Rev.12/16)ComplaintforVi
                                   olationofCi
                                             vilRight.
                                                     s(Prisoner)                    .


                                            U NITED STATES D ISTRJCT C OLJRT
                                                        -             fortlae
                                                    Cs
                                                     zo '
                                                        DistictofâL
                                                                 ';z.-p-.
                                                                        4.      .



                                                                J/ow',,'oivisi
                                                                             on
        ..           ,                                                          CaseNo.
      LkL    .   .   ,
                         /z:,y,
                              .,
                               . s.v . v..,N.
                                            .,.
                                              x                                           (tobeJ//cJinbytheClerk'
                                                                                                                sO' ce,
                                                                                                                      l
                           Plaintfls)
    X rffdthefullnameofeachA/tzfnft/fip/l
                                        tlishlingt/lï.
                                                     rcomplaint.                                                                    /
    Xthenamesofalltheplaintfscannothtinthespaceabove,
    please wrffe ''seeattached''in thespaceand attach an additional                                 F11
                                                                                                      .-f7
                                                                                                         -D Y                       D.C .
    pagewïf//thefullIistofnames.)
                                  -   V-.
                                                                                                          '
                                                                                                          .JI
                                                                                                            J (
                                                                                                              :v 2-0L
                                                                                                                    '1
                                                                                                                  ....


             J                                                                                              AN GELA E.NOHLF
             t
             .                                                                                             CLERK U .S.DlS'L CT
                                                                                                           S.D .O F FLA .-M iAM l
             z#.
               v
               -- y y           / z
                          Defendantls)
    r'
     J/
      r
      z
      rï/ethefullnameofeachdefendantwhoisbelngJuetf Xthe
                                            e
    namesofallthedefendantscannothtinthespaceabove,please
    write ''
           seeattached''in thespaceandattachanadditionalpage
    wfththefulllistofnames.Donotincludeaddreneshere.
                                                   )

                                  C O U L M N T FO R V IO LA T IO N O F CIVR R IG H T S

'
                                                            (PrisonerComplaint)

                                                                      NOTICE

       FederalRulesofCivilProcedure 5.2 addressestheprivpcy and security concernsresulting fzom publicaccessto
        electzoniccourtfiles.Underthisrule,papersfiledwiththecouz shouldnotcontain:anindividual'sfu11social
       security numberorfullbirth date;thefullnam eofaperson known to beam inor;ora com pletefinancialaccount
       number. A tiling may includeonly:thelastfourdigitsofasocialsecurity num ber;theyearofan individual's
       birth;am inor'sinitials;and the lastfourdigitsofafinancialaccountnumber.

       Excepta.
              snoted inthisfonn,plaintiffneed notsend exhibits,ax davits,gzievanceorwim essstatem ents,orany
       othermaterialsto theClerk'sOfficewith thiscomplaint.

       In orderforyourcomplainttobefiled,itmustbeaccompaniedbythefilingfeeoran applicationtoproceed in
       forma pauperis.



                                      ,                     î

                                                                                                                                        1
                                                                                                                                    /
Case 1:21-cv-22381-RAR Document 1 Entered on FLSD Docket 06/30/2021 Page 2 of 24

ProSe14(Rev.12/16)ComplaintforViolationofCivilRigz
                                                 ht
                                                  .s(Prisoner)                                                                 ..-- .. .
                                                                                                                                       -.      .

1.       ThePartiesto ThisC om plaint

                  ThePlaintiffts)
                  Providetheinformation below foreach plaintiffnam ed in thecomplaint. Attach additionalpagesif
                  needed.                                           -                   .
                       xame                                       Zff zr//d//k'
                                                                              4fz-                                       sw.-l
                       Allothernam esby which
                       you havebeen 1* 0w11:                       Kl?ttwiezu     vxra't
                       ID Number                                    72/ '/o6c
                       CurrentInstitution                          -- J zf/zphzzp
                                                                   '
                                                                                        v.z.ea /z zw>a,J d#'
                                                                                                           ev
                       Address                                     55 N K lj                                  sz-
                                                                   //7//?
                                                                        '%i't                                   A-'L             s.
                                                                                                                                  ,
                                                                                                                                  5/-
                                                                                                                                    ;.1J
                                                                                        Cit
                                                                                          y                      State               Zi
                                                                                                                                      p Code

         B.       TheDefendantts)
                   Providethe information below foreach defendantnam ed in thecomplaint,whetherthe defendantisan
                   individual,agovenunentagency,anorganization,oracorporation.M akesurethatthedefendantts)
                   listed below are identicalto thosecontainedin the abovecaption.Foran individualdefendant,include
                  theperson'sjob ortitle(Lflomwn)andcheckwhetheryouarebdngingthiscomplaintagainstthem intheir
                   individualcapacity orofficialcapacity,orboth.Attach additionalpagesifneeded.

                   DefendantNo.1
                       N am e                                      y gkgwa
                       Job orTitle (Lflcnown)                      695; A z/zfz/é,
                                                                                 l.f
                       Shield Num ber
                       Em ployer                                           ty                      - /Z ,-..ç.5-
                       Address                                          87z-,'
                                                                            '1?z,.
                                                                                 k.
                                                                                  *7z / & ?'jt'
                                                                                              . -#-/ ,(                    .


                                                                       . -' /4;/hiJ.
                                                                                '       .<.    # Jp
                                                                                                  '
                                                                                                  'ynp.'
                                                                                                       g7                        .
                                                                                          p
                                                                                        (7f
                                                                                          .
                                                                                                                 state           -   Zi
                                                                                                                                      p Code

                                                                 V1'Individualcapacity                          Officialcapacity
                   DefendantNo.2
                       N am e                                          h Jzt/znzz-
                                                                                 zp
                       Job orTitle (êknown)                            A /M eMzzvr
                       Shield Num ber
                       Em ployer                                                    ty , zy >        q.
                                                                                                      . zv
                                                                                                         èjv,ozyy
                                                                                                         ..

                                                                                                                       .


                       Address                                         'à'-;)tp .f/
                                                                           '
                                                                                     ''
                                                                                      ,Z /v?7/5.h,
                                                                                                 /i
                                                                                                  'k.
                                                                         /w,:;$f
                                                                              ,..). .                       .- --'z,'
                                                                                                              .5    y -7
                                                                                        City                     Jkute               Zi
                                                                                                                                      p Code

                                                                 IR-IIndividualcapacity                         Officialcapacity
 Case 1:21-cv-22381-RAR Document 1 Entered on FLSD Docket 06/30/2021 Page 3 of 24

ProSe144Rev.12/16)CorzmlaïntforViolationofCivilRilhtsfprisoner)                                                          .      -

                   DefendantNo.3
                       Name                                        ,
                                                                           .
                                                                               ''
                                                                                    ''F'
                                                                                       YX
                       Job orTitle (Lfkmown)                           $A wâyjf r jW //y
                                                                       -
                                                                                       'AP/;
                                                                                          ' <:r j.
                                                                                                 4k'k,..
                                                                                                       Q*
                       SiiieldNum ber
                       Employer                                                tv.u a ts- ,.w . m a go/z-- g,
                       Address                                                 ' u<.t 5'z,7 y5'? ZJ1.'p          ..

                                                                               A,  4A,
                                                                                    (7fy
                                                                                                 As..&,
                                                                                                   tate
                                                                                                        D sJj7./
                                                                                                            Zip Code

                                                                  IRIlndividualcapacity I-'-IOfficialcapacity
                   DefendantNo.4
                       N am e                                                       /,.zzd vtea-
                       Job orTitle(êknown)                         GFvz.y.ez-,.ry ç%nr.xmri<'.ew przr-.ç
                       Shield Num ber
                       Employer                                    /ê
                                                                   ' tpv.lt./ z'               zzw w'ts     /-
                                                                                                             t7% zz'z,'hzz/,
                       A ddress                                         /1--3c)z <r/ /3 f# '/'
                                                                                             L/
                                                                       /7/.
                                                                          W '/z         Zx      33J?7
                                                                                       City         State             Z;
                                                                                                                       > Code

                                                                  X'Individualcapaci
                                                                                   ty (4(jOfficialcapaci
                                                                                                       ty
          BasisforJurisdiction

          Under42U.S.C.j1983,youmaysuestateorlocaloflkialsfortheçcdeprivationofanyrights,pdvileges,or
          immunitiessecuredbytheConstitution andgfederallawsl.''UnderBivensv.Six UkknswnNamedAgentsof
          FederalBureauofNarcotics,403US.388 (1971,  ),youmaysuefederalofticialsfortheviolationofcertain
          constimtionalrights.

                   Areyoubringing suitagainst(checkallthatapplylL
                         FederaloV cials(aBivensclaim)
                         Stateorlocalofficials(a51983claim)
          B.       Section 1983 allowsclaim salleging the Stdeprivation ofany rights,privileges,orimmunitiessecured by
                   theConstitudon and (federaiiawsj.''42 U.S.C.û 1983.lfyouaresuingundersection 1983,what
                   federalconstitutionalorstatt
                                              ztoryrightts)doyouclaim is/arebeingviolatedbystateorlocalofficials?




                   Plaintiffssuing underBivena may only recoverforthe violation ofcertain constitutionalrights.lfyou
                   aresuingunderBivens,whatconstimtionalrightts)doyou claim is/arebeingviolatedbyfederal
                   officials?




                                                                                                                             Page3of 11
    Case 1:21-cv-22381-RAR Document 1 Entered on FLSD Docket 06/30/2021 Page 4 of 24

TroSJL'l
-       4(Re
       &-
      ..  -- v,
              '12/16)ComplaintforVi
                                  olationofCivilRight.
                                                     s(Prisoner)                                     ----.
                                                                                                     -           ....




                   Section 1983 allowsdefendantsto befound liable only when they haveacted (lundercolorofany
                   statute,ordinance,regulation,custom ,orusage,ofany StateorTerritory ortheDistrictofColum bia.''
                   42U.S.C.j 1983.Ifyouaresuingundersection 1983,explainhow eachdefendantactedundercolor
                   ofstate orlocallaw. Ifyou are suing underBivena,explain how each defendantacted undercolorof
                   federallaw,Attach additionalpagesifneeded.




                        2zz'4-, p' .
                            .
                                   ,.tpzk,
                                   1     z
                                         '                                                        -
    111.   Prisoner Status

           Indicatewhetheryou areaprisonerorotherconfned person asfollows(checkallthat(
                                                                                      wptv-
                                                                                          ):
                    Pretrialdetainee

                    Civilly committed detainee
                    Immigration detainee
                    Convicted and sentenced stateprisoner

                    Convictedand sentenced federalprisoner
                    Other(explain)

    W .    Statem entofClaim
           State asbriefly aspossiblethé factsofyourcase.Describehow each defendantwaspersonally involved in the
           alleged wrongf'ulaction,alongwith thedatesand locationsofallrelevantevents. You may wish to include
           furtherdetailssuch asthenarnesofotherpersonsinvolved in theeventsgiving riseto yotlrclaim s. Do notcite
           any casesorstatutes.Ifmorethan oneclaim isasserted,numbereach claim and write ashortand plain
           statem entofeach claim in aseparateparap aph. Attach additionalpagesifneeded.

                    lftheeventsgivingrisetoyourclaim arose outsidean institution,describe where andwhen they arose.



                          zzz'  .        ,   / .../)
                    lftheeventsgivingrisetoyourclaim arose in an institution,describewhereand when they arose.




                         (.â)- '         .tz e'x7                                            .. ..       . .-

                                                                                                             Page4 of 11
Case 1:21-cv-22381-RAR Document 1 Entered on FLSD Docket 06/30/2021 Page 5 of 24

ProSe14(Rev.12/16)ComplaintforVi
                               oiationofCivilRightg(Pri
                                                      soner)     .                             -   -           .-


                  Whatdateandapproximatetimedidtheeventsgivingrisetoycurclaimts)occur?



                     4.-
                       :@i
                         '.
                          '
                          -$
                           :
                           ;
                           1
                           :E
                            ). '            .-
                                             < --'
                                                 -'
                                                  ;,
        D.        W hatarethefactsunderlyingyourclaimts)? (Forexample: F77tzfhappened toyou? IT'/7t?didwhat?
                  Wasanyoneelseinvolved? Fz r/,t
                                               aelaeJJw whathappened?)




                      Vsr-                    v.zv
        lnjuries
        Ifyousustainedinjuriesrelatedtotheeventsallegedabove,describeyouzinjuriesand statewhatmedical
        treatm ent,ifany,yourequized and did ordid notreceive.




                    kt zlrme
                           ,
                           m,.-,z
        R elief
        Statebrietly whatyou wantthe courtto do foryou.M akeno legalarguments.Do notcite any cases orstamtes.
        Ifrequesting money damages,includethe am ountsofany actualdnm agesand/orpunitivedam agesclaim edfor
        theacts alleged. Explain the basisfortheseclaims.




                  k / pm v,e..on
Case 1:21-cv-22381-RAR Document 1 Entered on FLSD Docket 06/30/2021 Page 6 of 24

Prqsj,
     q!4(Rev..
             J2/16)ComplaintforVioladonofCi
                                          vilRights(Prisoner)                                          -    -    .u,
                                                                                                                   -.      ..--




        Exhaustion ofAdm inistrativeRem ediesAdm inistrativeProcedures

        ThePrisonLitigationReform Act(çTLRA'7),42U.S.C.jl997e(a),requiresthat$$(nqoactionshallbebrought
        with respectto prison conditionsundersection 1983ofthistitle,orany otherFederallaw,by aprisonerconfmed
        in anyjail,pli
                     'son,orothercorrectionalfacilityuntilsuchadministrativeremediesasareavailableare
        exhausted.''
        Adm inistrativeremediesarealso known asgrievanceprocedures.Yourcasem ay be dismissed ifyou havenot
        exhaustedyouradministrative remedies.

                  Didyourclaimts)arisewhileyouwerecontinedinajail,prison,orothercorrectionalfacility?
                        Yes

                  ED xo
                  Ifyes,namethejail,prison,orothercorrectionalfacility whereyouwereconfinedatthetirneofthe
                  eventsgivingrisetoyouzclaimts).


                          p
                                                                -    ;.  -
                                                                         .:
                                                                      ,,-,p
                                                                          ,.
                                                                           #ï
                                                                            -4 yjr
                                                                                 s
                                                                                 .,
                                                                                  y
                                                                                  ..             .
                                                                                                 -.     .
                                                                                                        ,,
                                                                                                         r
                                                                                                         ;
                                                                                                         j!y;p
                                                                                       . L,yygyi; yy-mpy,j,jry..,y
                                                                                                                 j
                                                                                                                 p
                                                                                                                 yjj
                                                                                                                   /yy ,
                                                                                                                    ,p.-.-.
                                                          .   .,    ..



                   #t!/ yoyyj /%k
                                zt#)
                                   /
                                   '
                                   , .
                                     <'J.ru/>/
                                    ,,       ç 4
                                             - 'PE-

                                                                                         //z@ /?#ft .
                                                                                                    > /5n
        B.        Doesthejail,prison,orothercorrectionalfacilitywhereyourclaimts)arosehaveapievance
                  procedure?

                  > ves
                  (71xo
                  (Z oonotknow
                  Doesthepievanceprocedureatthejail,prison,orothercon-ectionalfacilitywhereyourclaimts)azose
                  coversome oral1ofyourclaim s?
             #
                        Yes

                        No

                        Do notknow

                  Ifyes,whichclaimts)?



                      4q.
                      * z .rtI<v

                                                                                                                        Page6 of 11
Case 1:21-cv-22381-RAR Document 1 Entered on FLSD Docket 06/30/2021 Page 7 of 24

ProSr14(Rcv.1.
             7/16)ComplaintforViolationofCivilRights(Prisoner)                                          ..
                                                                                                         u---. .-




                  Didyoufileagzievanceinthejail,prison,orothercorrectionalfacilitywhereyourclaimts)arose
                  concerning the factsrelating tothiscom plaint?

                        Yesg-
                            xvuw- zu ,J- o'
                                          /xgs,z'
                                                vz.v
                                                   ,
                                                   o :'z'A-        .


                    , xo

                  Ifno,didyoufileagrievanceabouttheeventsdescribedinthiscomplaintatany otherjail,prison,or
                  othercorrectionalfacility?

                        Y es

                   EZ xo
                  Ifyou did tilea pievance:

                        W here didyou filethegievance?



                                '
                                            /
                                    '/- Z             Rz-V'
                   2. W hatdidyou claim in yourgrievance?




                             $'ff          '           /p'
                                                         e.g
                        W hatwastheresult,ifany?




                               4<                pt      z2
                  4. W hatsteps,ifany,did you taketo appealthatdecision? lsthe grievanceprocesscompleted? If
                        not,explainwhynot.p escribeallg-f/brr.
                                                             ytoappealtothehighestIevelofthegrievanceprocess)



                            #J/ z/rev //z
                                        --r
Case 1:21-cv-22381-RAR Document 1 Entered on FLSD Docket 06/30/2021 Page 8 of 24


ProSe14(-
        pjp-
           yul
             .i/
               -t6l-
                   çomplai
                         ntforViolation()fCivilRjght.
                                                    s(Prisoner)                                    .---- -u .       - -




                  Ifyou did notfile apievance:

                        lfthereare any reasonswhy you did notfilea grievance,statethem here:




                        Ifyoudid notfilea grievancebutyou did infolnn officialsofyourclaim ,state whoyou informed,
                        when and how,and theirresponse,ifany:




                   Please setforth any additionalintbnnation thatisrelevanttothe exhaustion ofyouradm inistzative
                   remedies.


                          #
                           '
                        %4J                     ( y
                                                  ,
                   (Note: Fta?
                             zmay attachasexhibitstothiscomplaintanydocumentsrelated to theexhaustionY #ONr
                   administrativeremedies.
                                         )

V IIL PreviousLawsuits

        ThedEthreestrikesrule''barsaprisonerfzom bringing acivilaction oran appealin federalcourtwithoutpaying
        the fling feeifthatprisonerhasççon tlu'eeormoreprioroccasions,while incarcerated ordetained in any facility,
        broughtan action orappealin acourtoftheUnited Statesthqtwasdism issed on thegroundsthatitisfrivolous,
        malicious,orfailsto stateaclaim upon which reliefmày be granted,unlesstheprisonerisunderimm inent
        dangerofseriousphysicalinjurye''28U.S.C.j l915(g).
        To the bestofyourknowledge,haveyou had acasedism issed baed on this itthreestnikesrule''?

             Yes


      y xo
        Tfyes,state which couz'tdismissed yourcase,when this occurred,and attach a copy ofthe orderifpossible.
Case 1:21-cv-22381-RAR Document 1 Entered on FLSD Docket 06/30/2021 Page 9 of 24

ProSe14(Rev.12/16)ComplaintforViolationofCivilRights(Pt
                                                      isoner)


        A.        Haveyou tiled otherlawsuitsin state orfederalcourtdealing with thesam efactsinvolved in this
                  action?

                       Yes

                  (((JNo
                  IfyouranswertoA isyes,describeeachlawsuitby answeringquestions1thzough-
                                                                                        7below. (lfthereis
                  morethanonelawsuit,describetheadditionallawsuitsonanotherpage:usingthesameformat)

                       Partiestothepreviouslawsuit
                                           .
                                               -                               $y
                                                                                .
                       plaintifqs) J(z' /l4    ,/t.,
                                                   .A'.
                                                      ).ft.     -/, .z k    zr..>
                                                                                -x.
                                                                                  l
                       Defendantts) /1,A-
                                        ;-.A     p
                                                 'z
                                           ....''f cVu'
                                                   ..
                                                      'k;:gjF:t'.' it::)..'
                                                        .
                                                                          ,
                                                                          4zcas.
                                                                         ...      V .   ..   r-
                                                                                             --V ; /*
                                                                                                   .P)zz'
                                                                                                        lz/elJ
                                                                                                         ...




                       Court(i
                             ffederalcourt,namethelflfrfct'i
                                                           fstatecourt,ntzzn thec/zfn/,pandState)
                          /'/.
                             /. .zC
                                  '
                                  !,
                                   -,
                                    / A/
                                      .4/'
                                         -r.
                                           zz-z--v-;
                                                   'r1 'zz.
                                                          ,kzz.
                                                              p'-;/. zf.
                                                                       ,,
                                                                        ;. .,
                                                                            7.
                                                                             z'z-7z'z,
                                                                                     ''
                                                                                      ,
                                                                                      -'
                                                                                       -fb,
                       Docketorindex number
                         /.yy -g pe.g jt
                                       y
                                       .y z-vy gz?
                                                 ,,/
                       NameofJudre assir ed to yourcase
                                       .


                        tVt'
                           .
                           %k X f'
                                 ''.
                                   *k,
                                     '.
                                      nl%'t''.
                                             &


                       Isthecasestillpending?

                      K ves
                      L xo
                       Ifno,givethe approxim atedateofdisposition.

                       W hatwastheresultofthecase? (Forexample: F'
                                                                 JJthecasedismissed? pf
                                                                                      /
                                                                                      rtuw/zftfg/kcn/entered
                       inyourfavor? Wasthecaseappealed?)




                  Haveyou filed otherlawsuitsin stateorfederalcourtothenviserelating to theconditionsofyotzr
                  imprisonment?
Case 1:21-cv-22381-RAR Document 1 Entered on FLSD Docket 06/30/2021 Page 10 of 24

ProSe14fRev.12/16)ComoiaintforViolationofCivilRieht.sfprisoner)

                        Yes

                  XqNo
                  IfyouranswertoC isyes,describeeachlawsuitby answeringquestions1tilrough7below.(lfthereis
                  morethanoneItzwsuit,describetheadditionalIawsuitsonanotherpage,using thesamefom at)

                        Partiesto thepreviouslawsuit
                        Plaintiffts)
                        Defendantts)

                        Coul'
                            t(Lffederalcourt,namethedistrict;fstatecourt,namethectazfnf.
                                                                                       pandState)




                        Docketorindex num ber



                        N ame ofJudge assigmed to yourcase



                        Approxim atedateoffiling lawsuit



                        Isthecase stillpending?

                            Y es

                       ED No
                        Ifno,givetheapproximatedate ofdisposition

                        W hatwastheresultofthecase? (Forexample: Wasthecasedismissed? Wasjudgmententered
                        inyourfavor? Wasthecaseappealedq)




                                                                                                    Page 10 of 11
Case 1:21-cv-22381-RAR Document 1 Entered on FLSD Docket 06/30/2021 Page 11 of 24

ProSe14(Rev.12/16)ComplaintforVi
                               olationofCi
                                         vilW ght.
                                                 s(Prisoner)                                              -.
                                                                                                           -           ..-     .


lX.     Certification and Closing
        UnderFederalRuleofCivilProcedure 11,by signing below,1certify to the bestofmy knowledge,intbrm ation,
        and beliefthatthiscomplaint:(1)isnotbeingpresentedforanimproperpurpose,such astoharass,cause
        unnecessarydelay,orneedlesslyincreasethecostoflitigation;(2)issupportedby existinglaw orby a
        nonâivolousargumentforextending,modifying,orreversingexistinglaw;(3)thefactualcontentionshave
        evidentiary supportor,ifspecifcally so identified,willlikely haveevidentiary supportafterareasonable
        opportunity forfurtherinvestigation ordiscovery;and(4)thecomplaintotherwisecomp'lieswiththe
        requirementsofRule 1l.


        A.        ForPartiesW ithoutan A ttorney

                  Iap ee to providethe Clerk'sOfficewith any changesto my addresswhere case-relatedpapersm ay be
                  served. lunderstandthatmy failureto keep a currentaddresson filewith the Clerk'sOffice may result
                  in the disznissalofmy case.

                  Dateofsir ing:
                                                                  1       .

                                                          -           /       ...
                  SiratureofPlaintiff             $- -.A''
                                                           v;  '''/
                                                            ,yt(
                                                          'e'.    .'
                                                                   41,'
                                                                      ,t.
                                                                      . 1.' --
                                                                             '
                                                                             x           >

                  PrintedNameofPlaintiff                         gjg g7
                                                                      -,
                                                                       7/z.
                                                                          -/7?yt.
                                                                                -/ '-y,&,<a-.
                                                                                            ,
                                                                                            .î)
                  Prison Identitication #                         7J//# $'66
                  Prison Address                                 Aa 'z/lzzh'lh A''K':
                                                                                    ,A' t7'/9/Av.)
                                                                 gr//#/,
                                                                       /z              fh         F.Tzzp/
                                                                          Cit.v               State        Zè Code

        B.        ForA ttorneys

                  Dateofsigning:


                  SignatureofAttorney
                  Printed Name ofAttorney
                  BarNum ber
                  Name ofLaw Firm
                  Address

                                                                              Cit
                                                                                y                 State    Zi
                                                                                                            p Code
                  TelephoneNum ber
                  E-mailAddress




                                                                                                                     Page 11of 11
         Case 1:21-cv-22381-RAR Document 1 Entered on FLSD Docket 06/30/2021 Page 12 of 24


Bivens
                                             United StatesDistrictCourt
                                                        forthe
                                             Southern DistrictofFlorida
                                                   MiamiDivi sion

Lee M i
      chaelHarrison

J.perez
K.Andino
 M ela
 Gonzolez
.M edi  na-Reyes
L.Funteio
.piteno
K.Roberson
T .H iII
E.Garcia
A.l-am b
E.carlton
J.W eyrich
United States ofAm erica    y'kyy
                                .
                                     )   XWYX'
                                         .
                                         ,
                                             W AZW-W/
                                                    V W''
B.THE DEFENDANTS:

   1.J.Perez
     Case M anager
     Bureau ofPrisons
     FClM iam i
     15801 SW 137th Ave
     M iam i,FL 33177

   2.K.Andino
     Lieutenant
     Bureau ofPrisons
     FCIMiami
     15801 SW 137th Ave
     M iam i,FL 33177
     SlS T ù
          ech .M eIa
     SpecialInvestigative Services
     Bureau ofPrisons
     FC IM iam i
     15801SW 137thAve
     Miam i,FL33177

  4. SIS Tech .Gonzalez
     SpecialInvestigative Services
     Bureau ofPrisons
     FC IM iam i
     15801 SW 137th Ave
     Miam i,FL 33177                                                      Page 1 of11
      Case 1:21-cv-22381-RAR Document 1 Entered on FLSD Docket 06/30/2021 Page 13 of 24


TRULINCS 72144066 -HARRISON,LEE M ICHAEL -Unit:MIM-E-E



 5. Dr.Medina-Reyes
    Psychology
    Bureau ofPrisons
    FCIMiam i
    15801 SW 137th Ave
    Miami,FL 33177

    L .piteno
    Lieutenant
    Bureau ofPri sons
    FCIM iam i
    15801 SW 137th Ave
    M iam i,FL 33177

    L.Funteio
    Nurse Practitioner
    Bureau ofPrisons
    FC IM iam i
    15801 SW 137thAve
    M iam i,FL33177
    T .H iII
    Case Manager
    Bureau ofPrisons
    FDC M iam i
    33 NE 4th St
    Miami,FL 33132
9. E.G arcia
   Case Manager
   Bureau ofPrisons
   FDC Miami
   33 NE 4th St
   Miami,FL 33132

10,A .Lam b
   UnitManager
   Bureau ofPrisons
   FDC Miami
   33 NE 4th St
   Miam i,FL 33132

 11.E.Carlton
    W arden
    Bureau ofPrisons
    FDC M iam i
    33 NE 4th St
    M iam i,FL 33132

 12.JaW eyrich
    Captain
    Bureau ofPrisons
    FDC Miami
    33 NE 4th St
    Miam i,FL33132                                                   Page 2 of11
 13. K.Roberson
    Officerin Charge
       Case 1:21-cv-22381-RAR Document 1 Entered on FLSD Docket 06/30/2021 Page 14 of 24


TRULINCS 72144066 -HARRISON,LEE M ICHAEL -Unit:MIM-E-E


     FDC M iam i
     33 4th St
     Miami,FL 33132
                                                      .

 14.The United StatesofAm erica       i#,.   ;.$** #G              #e
                                                                           .
                                                                               + . .g,
                                                                                     .,w        ;
II.BASIS OF JURISDICTION

  A.FederalOfficials(BivensClaim)
  B.N/A

  C .V iolations

    1.8thAmendment(CruelandUnusualPunishmentl-tDue Processl-lciviîConspriacy)
    2.1stAmendment(Retaliation)
    4.8thAmendment(Deliberate Indi
                                 #erence to Safety)


    Case ManagerJ.Perez
    LieutenantK.Andino
    SIS Tech .M eIa
    SIS Tech .G onzalez
    Psychology .Medina-Reyes
    Nurse PractionerL.Funteio
    LieutenantL .piteno
    Case M anagerT.Hill
    Case M anagerE.G arcia
    UnitM anagerA.Lamb
    W arden E.Carlton
    Captain J.W eyrich
    O#icerIn Charge K.Roberson
                    .
                           (guup.
                                .zzssmemvl
The following statementplease applyto alIthe above mentioned defendants.
(Thedefendantswereandorare employedbytheBureauofPrisonsandduringworking hoursviolatedmyConstitutional
Rights)


                                                                                       Page 3 of11
    Case 1:21-cv-22381-RAR Document 1 Entered on FLSD Docket 06/30/2021 Page 15 of 24




 IV STATEM ENT O F THE CLAIM :

                              CLAIM#I-8TH AM ENDMENT-DUE PROCESS-CIVIL CONSPIRACY:
                         During the period oftim e between February of2020 and Iasting untilOctober30 2020,the
                                                                                                     ,

 Petitionerwasavictim ofa CivilConspiracyandextodionatthe FederalCorrectionalInsti
                                                                                 tutionatMiami(FCIMiami) The          .


 CivilConspiracy consisted ofmembersofthe Bureau ofPrisons and a m em berofthe FBIhelping to facilitate the introduction

 ofcontraband into the facilitythru inmates and correctionalofficers, The Peti
                                                                             ti
                                                                              onerwas approached by Case m anagerJ.
 Perez in hisoffice in Februaryof2020. Thisinitialconversation Iayed outthe foundation and facilatation ofthe Civil

 Conspiracy. The Petitionerwould begin byworkingwith inmates to acquire contraband and then eventtlall
                                                                                                     y would be
                                                                                                                          able to
workdirectlywith speci
                     ficorwhatCase managerPerez called 'Dirty Cops''. The Peti
                                                                             tionerwas promised and assured thathe
would recieve maxi
                 m um RRC placement, immuni
                                          ty from disiplinary action and furtherrewards.
                       The Petitioner's participation in this matterIastedthe entire 8 months oraIIofhistim e he spentat
FCIMiami. The PetitionerIaterrealized thatCase ManagerPerez had alreadyenlisted his cellmate since Septemberof2019.
Making this Conspiracya comm on practice. The Peti
                                                 tioner's padici
                                                               pation consisted offinancialmanagementofpayments,
recording ofaIItransactions and Iocationsofcontraband Iocations. AIIofthese transactions,Iocations and conversations

were written in Iedgers thenthe originals were delivered to the conspirators ofthis claim . The transactionsw ere Iater

emailedto mia/sis@ bop.govandtoanemailsetup bySpeci
                                                  alAgentCarlos(unknownIastname)
(neptunehustler@outlook.com).The conspiratorsofthisclaim areCase ManagerJ Perez,SIS LieutenantK.Andino,SIS Tech
                                                                                   .



Mela,SIS TechGonzolesandSpecialAgentCarlos(unknownIastname).Thetransactionswouldbepassedtothe
conspirators via originalpaperrequests thru Dr. Medina-Reyes,CounselorK.Roberson, Nurse PractionerL.Funteio.The

Petitionerhas a backup ofalIthese transactions.

                      The contraband consisted ofcellphones, cellphone chargers,K-2,Suboxne, Pain Pill
                                                                                                     s,Steriods,
Clem buteroland NutrionalSupplements.The organizers ofthis Conspiracy were also involved in the investigation and arrest
ofa correctionalofficerand 2 inmates the yearprior. ln Novemberof2019 Kathleen Hawkthe directorofthe Bureau of

Prisonstestified infrontofthejudicarycommittee aboutthe problemsatFCIMiamiand the issuesofcellphonesinprison                 .


During this Conspiracy the Iocati
                                onsofcontraband would be given by the recorded phone Iine in the beginnning to 305-255-
6049,then Iaterto the m ain office num berat305-259-2128. The Iocationswould be mapped and ei
                                                                                            therhand delieverd to the
SIS office bythe Petitionerordelievered to one ofthe before m enti
                                                                 oned employees.                            Page 4 of11
       Case 1:21-cv-22381-RAR Document 1 Entered on FLSD Docket 06/30/2021 Page 16 of 24


TRULINCS 72144066 -HARRISON,LEE M ICHAEL -Unit:MIM-E-E



                      In July of2020 afteranotherIocationwas reveled to SIS a search and seizure ofa cellwasstaged.

The search produced Suboxne and a cellphone and i
                                                tscharger. Afterthe search the osicerin charge thatdaywitnessed the

Petitioners roomate facilitating the cellphone being slipped underthe doorofthe searched cell. Afterthe SIS search the

osicerin charge CorrectionalOfficerRobles searched the Petitoners and his room mates cell. During this search the officer

found a cellohone charger. Durning the search the Petitioners roomm ate entered the celland told OfficerRobles to Ieave
the cellimmedietly and contactSIS LieutenantK.Andino thatitwas a matterofIife ordeath. OfficerRobles did so and

Iocked the Petitionerand his cellmate in theirroom . SIS Iatercam e and searched the Petitoners room. SIS confiscated two
bags fullofitem sand then locked the Peti
                                        tionerand his room m ate back in. The nextday the Petitionerand his room ate

were summoned to the Lieutenants Office and therethe Peti
                                                        ti
                                                         onerwas gi
                                                                  ven a 300 series shotforanything unauthorized
and his roomate wasalso given a shotand wastold thatitwas fake.The Cellphone and cellphone chargerwasreturned to
the Petitionerand his room m ate.

                      On July 17,2020 the Petitionerwas bribed by LieutenantK.Andino ofSlS to take responsibiltyforan
incidentinvolving the Petitioners room m ate.W hile the Petitionerw as in the show erthe Petitioners room m ate w as caught

on a cellphone. Eventhough the shotclearl
                                        y states thatthe Petitoners roomm ate had possesion ofthe phone.As partand

partialto the bribery LieutenantK.Andino gave the Petitioneran envel
                                                                   ope wi
                                                                        th 400 stampsas partialpayment. During the

weeks following the incidentCase ManagerJ.Perez,LieutenantK.Andino,SIS Tech Mela and SIS Tech Gonzaleztold the
Peti
   ti
    onernotto worry thatthe disiplinary hearing wouldn'teven take place. Due to this incidentthe Petitionerhasfiled a

2241 inthe Southern DistrictofFlorida challenging thissanction. These continued false reports,bribes and the changing of
the disiplinary outcomes isthe comm on practice atFCIMiami.

                    On Septem ber2,2020 The Peti
                                               tioneris called to the Counselors oFice to perform the Disiplinary
hearing forthe shotthatwaswrote on July 17,2020.Thiswas a complete surpri
                                                                        se to the Petitionerand LieutenantPiteno
who was helpfulin hiding The Petitioners work from otherinmates.The Peti
                                                                       tionerasked LieutenantPi
                                                                                              teno was he really
going to have a DHO hearing and LieutenantPi
                                           teno states i
                                                       ts onthe schedule. LieutenantPi
                                                                                     teno picks tlp the phone and
asksthe DHO officeristhere anything on the shotordid he reci
                                                           eve an emailfrom Li
                                                                             eutenantAndino stating thatthe shot

was notsupposed to be infrontofhim . The DHO officerstatesthere is nothing there. LieutenantPiteno statesto the DHO

wellhe shouldntbe in frontofyou he works wi
                                          ththem. He states there is nothing he can do aboutit. He sanctionsthe
Peti
   tionerto 6 months Iossofem ail,comm issary,30 days disiplinarysegregation on the shelfand Iossof41days GCT. The
Petitonerstays quietIike he was instructed to bySIS Mela and LieutenantAndi
                                                                          no and acceptshis sanctions. Lieutenant
Piteno statesto the Petitionershe issorryand thatLieutenantK Andino is on vacation and thatshe willtalkto herassoon
        Case 1:21-cv-22381-RAR Document 1 Entered on FLSD Docket 06/30/2021 Page 17 of 24


TRULINCS 72144066 -HARRISON,LEE MICHAEL -Unit:M IM-E-E


as she returns and they willgeti
                               tfixed.                                                            Page 4 of11

                      On October12,2020 the Peti
                                               tionerand his roommate's cellwassearched and contraband wassei
                                                                                                            zed.

AIIthe contraband thatwasseizedwas broughtin by correctionalofficersand was held inthe Petitioners cellin accordance

wi
 th SlS and Case ManagerJ.Perez. On October17,2020 Case ManagerJ.Perez pullsthe Petitionerfrom his celland

explains to him how he wanted the Peti
                                     ti
                                      onerand his roomateto respond atthe UDC Hearing.On October18,2020,Case
M anagerJ.Perez returns and pullsthe Petiti
                                          oner'sroom m ate forUDC and threatensthathe betternotm ake w avesoritw ill

be the worstthing ei
                   therofthem everdid. Afterthe Petitioner'
                                                          s roommate returns mad,Case M anagerJ.Perez pulls the

Peti
   ti
    onerand shows him thathis statementhasalready been filed outforhim taking fullresponsibility forthe incident.

Case ManagerJ.Perez states''you and Meyerbetternotmake any waves aboutthis,oriI1buryyou in the SHU,transferyou

acrossthe country and make sure thatyou getnew charges.'' He then Iiterally signs the Petitioner's name and asks the
O fficersto return him to his cell.
                     On October30,2020 the Petitionerwas made to callhis son from the office Iine in the SHU. Case

M anagerJ.Perez and the Petitionerwere the onlytw o in the office. Case M anagerJ.Perez directsthe Petitionerto callhis
son and tellhim to callthe room m atesfiance'and tellherto notcallthe W arden,the new spapers,orthe Rabbi's. Laterthat

same daythe Petitioners roommate is pulled to R and D and returnsan hourIater.The Petitionersroom mate is returning to
the SHU the Petitionerisbeing taken to R and D. Awai
                                                   ting atR and D is FCIMiami's exectuive sta#.This includesW arden

Jenkins,Associate W arden Broton,Associate W arden Colbert,and Captain Soodeko. During this meeting the entire civil
conspiracy and due processviolations are Iayed outto the executive staff.Approximetly,30 m inutes Iaterthe Petitioneris

again sum moned by the executive staf'
                                     fto the SIS office.The Peti
                                                               tioneri
                                                                     s asked now to prove the allegationssetfodh by

the Petitionerand his roommate. The Petitionerproceedsto presentaIIthe allegations and documenti
                                                                                               on thathe backed up
on his cellphone.Thissame one was used to comm unicate with Case ManagerJ.Perez,SIS and SpecialAgentCarlos.

Captain Soodeko asks foran officalstatementfrom the Peti
                                                       ti
                                                        oner,then states 'we are transferring youto FDC M iam ifor

yoursafety,IcannotIetCase ManagerPerez orSIS hurtyou anym ore.'

                    On M arch4,2021 while housed atFDC Miami.The Petitioneris cleared by the Disi
                                                                                                plinary Hearing

OfficerCloutierforthe incidenton October12,2020 atFCIM iam i. The Petitionerwoufd also Iike to note thatFDC Miam iis
the sisterfacili
               ty ofFCIMiam iand officers are used atboth facilitesand are members ofthe same union.

                   To the bestofthe Petiti
                                         oner's knowledge Case ManagerJ.Perez,LieutenantK Andino,SIS Tech Mela,

SIS TechGonzolez,and SpecialAgentCarlos(unknown Iastname)have beensuspended pendingOIG and OIA investigation
forthe Governm entM isconductand eventsIayed outin the Civi
                                                          lConspi
                                                                racy and Due Process claims.

                                                                                                Page 4 of11
       Case 1:21-cv-22381-RAR Document 1 Entered on FLSD Docket 06/30/2021 Page 18 of 24

Vl.STATEMENT OF THE CLAIM :

              CLAIM#Z-IST AMENDMENT RETALIATION , 8TH AMENDMENT (DELIBERATE INDI
                                                                               FFERENCE TO SAFETY)
                  On oraround February5, 2021the Peti
                                                    ti
                                                     onergave CorrectionalOfficerKing a BP Sensitive 9to gi
                                                                                                          ve to
UnitManagerLamb since the whole unitwas on Iockdown. The Peti
                                                            tionerneversaw the transaction ofthe BP Sensitive 9
buton February 18,2021the Petitionerwas confronted by 5 inmates in a cellaboutthe eventsthathappened atFCIMiam i.

From thatm om entuntilnow the Petitionerhasbeen extorted or'paying to play''to keep from having to checkinto the SHU

orto be assaulted. The paymentsthatthe Petitioner's fam ily has had to pay overthe Iast3 month
                                                                                                s is $3,750.00.
                On M arch 26,2021 the Peti
                                         tionerm etw i
                                                     th O IA Newsom e. The purpose ofthis m eeting w as forthe
Petitionerto outline the eventsofFCIM iam iforthe investigation and forOIG . Atthe meeting the Peti
                                                                                                  tionertold OIA
Newsom e thata CorrectionalOfficerora Case Managerhad shown the BP Sensitive 9 to inm ates. OIA Newsome statedto
the Petitionerthathe return on M onday. (asoftodaythePeti
                                                        tionerstillhasnotseen OlA Newsomeagainorhasnot
even been acknowïedged.) Lateronthe samedaythe Peti      tionerisonceagain pulledintoanotherinmatescell,the
Petiti
     oneris again faced with defending himselffrom furtheracts ofviolence due to the Deli
                                                                                        berate lndifference ofthe
Petiti
     oners Safety from the Officers. Again on April19,2021 the Petitionerspoke to Case ManagerT
                                                                                                . Hi
                                                                                                   llaboutthe issues
he is facing,Case ManagerT. Hillclearly states she knows thatspecifi
                                                                   c inmates are aware ofthe FCIMiamisituation and
thathissafety is atrisk and thatthe Petitionershould check into the SHU . The Petiti
                                                                                   onerstates he willnotcheck into the
SHU afterthe way thathewastreated previously and he willnotbe putatriskto contractCovid- lg again. Case ManagerT
                                                                                                                         .


Hillrefuses to help the Petitionerorm ove him to anotherfloordespite herknowledge ofpotentialproblems and riskthatthe
Petitioneristaking on a daily basis.

             The Petitioners form erroommate was moved from anotherfloorforhissafety while the Petiti
                                                                                                    oneris being
denied this security measure. This extodion was furtherexplained to DR. Schumacheron April8,2021ina private meeting

in the Echo Eastmultipurpose room . The Peti
                                           tioneron numerous occasi
                                                                  onshas tried to use hisAdministrative Remedy
to helpwith the ending ofthisextodion byem ailing W arden E. Carlton on the dates ofApril14th, 16th,19th and again on
May 21,and July 1st2021 asking to speak in private aboutthe currentsi
                                                                    tuation atFDC M iam iwith the in
                                                                                                    mates wi
                                                                                                           theither
him self.Captain W eyrich orOIA Newsome.
                                                                                                   Page 4 of11
      Case 1:21-cv-22381-RAR Document 1 Entered on FLSD Docket 06/30/2021 Page 19 of 24
lV.STATEMENT OF THE CtAlM :

                           CLAIM#3-8TH AM ENDMENT-DELIBERATE INDIFFERENCE TO SAFETY:
               lwas originally placed into the SpecialHousing UnitatFçIMiamiunderAdministrative Detention on
October12,2020, Iwas then transferred to FDC Miam ion October30, 2020,and wastested forCovid-lg, and tested

negative.(was tested atFDC Miami,on Novem ber3, 2020 and again Novem ber16, 2020,and b0th timeswere found to be

negative. During my housing in Adm inistrative Detention, Iwas housed in the SHU,thatwas used forthe inm atesthatw ere
com ing into the facili
                      ty from the outside, and could have com e in contactwith, orbeen infected with,the virus. Iwas

exposed to these inmates,before they had recei
                                             ved theirinitialtest. Aftertesting theywere taken to a Quarantine floor. 1

was neverplacedon thatfloor.

              W hile Iwas being housed in the SHU atFDC Miam i, Iwassubjected tore-used Styrofoam trays,someof

which,contained leftoverfood particles. Iwatched as these trayswere dumped, then stacked forre-use.Iwas notprovi
                                                                                                               ded
hand sanitizer,and wentw ithouthotw aterfrom Novem ber19, 2020 untilDecem ber3,2020. Thusdenying me properhand

washing.Iwasfurthersubjectedtopossible Covi
                                          d-lginfectedpeople,duetobi-weeklycellrotations,intheSHU Iwould          .


be required to move cells every 14 days,and be placed into anothercell,withoutbeing able to properly clean ordisinfectit.

The cleaning supplies in the SHU were rarely accessible, so atthatpoint,cleaning the cellsbefore relocating,w as nota

com m on practice.

              On December9,2020,afterfeeling the symptoms ofdisorientation, feverand excessive diarrhea, I
requested the Physi
                  cians Assistantto see me. PhysiciansAssistantJ. Perez returned to the following morning and tested m e

forCovid-lg.Laterin the day 1was informed thatIhad tested positive forCovid-lg. Thatsame evening Ishowed the used

Styrofoam trays to LieutenantFazenbakerand wasthen placed and re-located to the correcthousingforCovid- l9 Inm ates.

              Afterbecoming Iess symptomatic,Iwas returned to the SHU, into the sam e section w ith potentially
infected inmates,untilIwas finally released into generalpopulation. The practice ofcleaning the cells before rotating
inm atesonly became a practice,aftera breakoutin the faculty, and my return to the SHU.

                                                                                                      Page 4 of11



                 CLAIMR JOINTLY AND SEVERLY FTCA:(NEGLIGENT HIRING,TRAINING AND SUPERVISION)
             The Petitionerbelievesthatthe United States ofAm erica should have to answerhis FTCA Claims for
       Case 1:21-cv-22381-RAR Document 1 Entered on FLSD Docket 06/30/2021 Page 20 of 24


TRULINCS 72144066 -HARRISON,LEE M ICHAEL -Unit:MIM -E-E



negligenthiring,training and supervision,forthe following reasons. Had the United States,notbeen so Negli
                                                                                                        gentr intheir

Hiring and training and Supervision oftheirPrison Officials,this CivilConspiracy,Due processviolations could nothave
taken place.Since they were negligentin those aspects,i
                                                      tIead to more Due processviolations and retaliation. Because, of
the lackofsupervision. ''False Reports''wentunnoticed,and inmateswere allowed to controlthe Disciplinary Reports, by

paym ents,with the guidance ofofficers. Due to the BOP DirectorKathleen Hawk Sawyer,and hertestimony in Novemberof

2019,in regards to these same issues atFCIMiami,forthe United States,to notbetterSupervise thatfacility,is Negligent,
based on thatthey knew ofa Security Riskand ignored it.

              The Uni
                    ted StatesofAmerica should have to answerthe Peti
                                                                    tioners FTCA Claim ,in regardsto catching
Covid-lg,atFDC Miami. FDC Miam iwas notsetup appropriately forCovid-lg Quarantine Protocols. Due to thi
                                                                                                      s,''
                                                                                                         special
housi
    ng inmates''were housed with individuals offthe streets. During this housing,inm ateswere rotated between cells,and
the cells were notal
                   w ays cleaned ordisinfected first. Officers,were also re-using,Styrofoam trays inthe SpecialHousing

Uni
  t. Due to the Uni
                  tes States,negligence in preparing thisfacili
                                                              ty forCovi
                                                                       d-lg,Quarantine Protocols,M r.Harrison
contracted this deadlyvirus,thatis a Pandem ic in thi
                                                    s Country.

V.INJURIES:

       Irreparable Harm onthe Petitionerand f ture Medicalproblem s unknown from Covid-lg.
              /#f 8 opO.œ.
                         4-z/,
                             s                 Nzz.wfw wrpp .
                                                            r:.z.eup,a .
                                                                                              + ,, '//z/zz
Vl.RELIEF:

       The Petitioneris praying upon the courtfor5 million in punitive damagesforCovid-lg,and Governm entM isconduct.

The Peti
       tonerhas nothad his Life Sustaining CPAP Machine formonthsorhis Iegalwork.Loss ofhisJob which has caused

the non ability to padici
                        pate in the FRP Program .The Peti
                                                        ti
                                                         oneras ofnow has Iost41 days ofGood ConductTime.



                                                                                                   Page 5 of11
      Case 1:21-cv-22381-RAR Document 1 Entered on FLSD Docket 06/30/2021 Page 21 of 24
VII.EXHAUSTION OF ADM INISTRATIVE REM EDIES:
E.GRIEVANCES:

    1.Starting in Octoberof2020from FClMiamiby requestto staffasking forattorney clientcalls, counselorsand a call
to a governm entagentScottBraywith Office ofthe InspectorGeneral. Grievances w ere also filed on Novem ber27,

December9 of2020 via BP 8'sand Bp 9'
                                   s directlyto Case ManagerGarcia and UnitManagerLam b atFDC Miam i. On

February 5,2021a Bp Sensi
                        tive 9 was gi
                                    ven directly to CorrectionalOfficerKing and wastold was given to UnitManager
Lamb. Then finall
                y on March 22,2021 a BP Sensitive 9 was mailed Directly to region and to date notone ofthese official

grievanceshave been receipted,copied orreplied to.

   2.The claims ofthe grievances are restoration of41 days ofGCT dueto governm entmisconduct. My propertyformy

cpap m achine,legaldocum ents,access to m y centralfile, re-entryplan,m istakeson m ycustody classi
                                                                                                  fication sheet, and the
currentextortion ofthe Petitionerbyfellow inmates.
      As oftodaythere has been no resolution to any Administrative Remedies.

   4.The Petitionerhasfil
                        ed a 28 USC 2241 in the Southern DistrictofFlorida to restore his loss of41 daysofGCT>
F. NOT APPLICABLE:

G.EXHIBITS OF THE EXHAUSTION OF ADMINISTRATIVE REM EDIES:

  #128 USC 2241
  #2-5 Exhibi
            ts used for28 USC 2241

  //6 Emailto Case ManagerCoordinator

  //7 Emailto W arden Carl
                         ton atFDC Miam i

  #8 Emailto R and D Roberson

  //9 Em ailto W arden Carlton

  #10 Em ailto W arden Carlton                                                                       Page 7 of11
  //11 Emailto W arden Carlton

  //12 Em ailto W arden Carlton

  #13 Emailto R and D Roberson and Response

  #14 Requestto Staffto Mr.Colzie and W arden Jenkins FCIMiami

  #15 Requestto Staffto Case ManagerE.Garcia
      Case 1:21-cv-22381-RAR Document 1 Entered on FLSD Docket 06/30/2021 Page 22 of 24


TRULINCS 72144066 -HARRISON,LEE MICHAEL -Unit:MIM -E-E



  #16 Bp Sensiti
               ve 9 to Region
  #17 Em ailto W arden C arlton



                                                                          Page 7 of11
                                                                                                                  #
                                                                                                                      ru
                                                                                                             Vj
                                                                                                             '
                                                                                                             /
     Case 1:21-cv-22381-RAR Document 1 Entered on FLSD Docket 06/30/2021 Page 23 of 24




                                                                                                           tzk
                                                                                                             )
                                                                                                                               h-a
                                                                                                                                 v .1
                                                                                                                                h u1a4o .
                                                                                                                                      - 4
                                                                                                                  q 7 u        j.t,)t,$             whh
                                                                                                                                            -
                                                                                                                  hP %tvu+         jrA <u       .
                                                                                                                 k1%
                                                                                                                   thfy s ia   4 w4 $jA
                                                                                                                  .
                                                                                                                    5ryk 1.                              .
                                                                                                                             ,.vsy )u u...j
                                                                                                                  .
                                                                                                                                                     -
                                                                                                                           . )
                                                                                                                           %x*
                                                                                                                               x       . ..s             .
                                                                                                                           .
                                                                                                                               0'x
                                                                                                                                 -o'
                                                                                                                                 .
                                                                                                                                   yv
                                                                                                                                   t uvqa-
                                                                                                                                     'Nk;                    N- *
                                                                                                                                                               --
                                                                                                                                                             - -   u-
                                                                                                                                                                   --
                                                                                                                                                               .        -
.>
o                                                                                                                                                                  'k
%
U                                                                                        k.                                                                        V<
                                                                                                                                                                    V
'
k.
 %
h>
                                                                                                                                                                   1.
#  f
   ),
o k:
        2-kk-
        j                                                                                     .                                                                     %
                                                                                                                                                                    y
.
j q.
   y y.yw p
                                                                                                                                                                    $N.
                                                                                                                                                                    -
                                                                                                                                                                      -
v
$
è?
 tv
  %
  z4
   )nti
      ..
%sk4 4 vt
                                                                                                                                                                    <
                                                                                         ..       #   :.
Case 1:21-cv-22381-RAR Document 1 Entered on FLSD Docket 06/30/2021 Page 24 of 24




                                                         *&
                                                          *
                                                   .27
                                             ep'
                  ,?T
                   .




                                         G
